Exhibit 10.19

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) between Eloxx
Pharmaceuticals, Inc. (the “Company”), and Gregory Weaver (the “Executive”) is
dated as of March 12, 2018 and shall become effective on March 12, 2018 (the
“Effective Date”).

W I T N E S S E T H:

WHEREAS, the Company desires the Executive to provide employment services to the
Company, and wishes to provide the Executive with certain compensation and
benefits in return for such employment services; and

WHEREAS, the Executive wishes to be employed by the Company and to provide
employment services to the Company in return for certain compensation and
benefits;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. EMPLOYMENT TERM. The Company hereby offers to employ the Executive, and the
Executive hereby accepts employment by the Company, upon the terms and
conditions set forth in this Agreement, during the period commencing on the
Effective Date and ending on the date of the termination of the Executive’s
employment in accordance with Section 6 below (the “Employment Term”). The
Executive shall be employed at will, meaning that either the Company or the
Executive may terminate this Agreement and the Executive’s employment at any
time, for any reason or no reason, with or without cause, subject to the terms
of this Agreement.

2. POSITION & DUTIES.

(a) Except as provided in Section 2(b) below, the Executive shall serve as the
Chief Financial Officer of the Company and its US subsidiary, Eloxx
Pharmaceuticals U.S. Sub, Inc. during the Employment Term. As Chief Financial
Officer, the Executive shall have such duties, authorities and responsibilities
as are commensurate with the position of Chief Financial Officer and such other
duties and responsibilities as the Company’s Chief Executive Officer shall
designate that are consistent with the Executive’s position as Chief Financial
Officer.

(b) During the Employment Term, the Executive agrees to devote his full business
time, attention and energies to the performance of all of the lawful duties,
responsibilities and authority that may be assigned to him hereunder. Nothing
contained in this Agreement will preclude the Executive from (i) devoting time
to personal and family investments, (ii) serving as a director of any
not-for-profit company, (iii) serving as a director for Atossa Genetics, Egalet
Corporation, and any other for-profit company that is approved by the Board of
Directors (the “Board”) (such approval not to be unreasonably withheld) or
(iv) from participating in charitable or industry associations, in each case,
provided that such activities or services do not (x) materially interfere with
the Executive’s performance of duties hereunder or (y) violate the terms of the
Confidentiality Agreement (as defined below).

 

1



--------------------------------------------------------------------------------

(c) During the Employment Term, the Executive’s principal place of employment
shall be the Company’s offices in Waltham, Massachusetts, subject to customary
business travel consistent with the Executive’s duties and responsibilities.

3. BASE SALARY. The Company agrees to pay the Executive a base salary (the “Base
Salary”) at an annual rate of US$345,000. The Base Salary will be payable
bimonthly in accordance with the regular payroll practices of the Company. The
Executive’s Base Salary shall be subject to review by the Company’s Chief
Executive Officer at least annually and may be increased, but not decreased,
from time to time by the Company’s Chief Executive Officer. The base salary as
determined herein from time to time shall constitute “Base Salary” for purposes
of this Agreement.

4. BONUSES.

(a) ANNUAL BONUS. With respect to each full calendar year during the Employment
Term, the Executive shall be eligible to earn an annual, performance-based bonus
(an “Annual Bonus”) with a target bonus value equal to forty percent (40%) of
the Executive’s Base Salary (the “Target Bonus”) based upon the achievement of
performance targets, which shall be established by the Board (or a committee
thereof) in consultation with the Executive within the first 90 days of each
calendar year during the Employment Term, with the actual amount of the Annual
Bonus for a particular year determined by the Board (or a committee thereof) in
its discretion. The Board (or a committee thereof) shall consider the
Executive’s performance in the entire 2018 calendar year without regard to the
Effective Date when determining the Executive’s Annual Bonus for the 2018
calendar year. Subject to Section 7 below, in order to be eligible for an Annual
Bonus, the Executive must remain employed for the entire calendar year for which
the performance targets will have been set. Any Annual Bonus earned by the
Executive will be paid no later than March 15 of the calendar year immediately
following the calendar year in which the Annual Bonus is being measured. The
Executive’s Target Bonus shall be subject to review by the Board (or a committee
thereof) at least annually and may be increased, but not decreased, from time to
time by the Board.

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. The Executive shall be entitled to participate in all
employee benefit plans that the Company generally makes available to its senior
executives (other than severance plans) from time to time, including any group
health plans, dental plans, life, disability and AD&D insurances, a 401(k) plan,
tuition reimbursement, recreation allowance, parking or public transportation
and various types of paid time off, subject to the terms and conditions of such
benefit plans. The Company shall adopt vision, health, dental and 401(k) plans
no later than April 1, 2018. Until the Company does have such plans adopted, the
Company will reimburse the Executive for 100% of the cost of COBRA insurance
coverage from Executive’s prior employer, as well as for costs of dental
treatments otherwise covered by the Executive’s current dental plan.

(b) VACATION. The Executive shall be entitled to twenty (20) days of paid
vacation per year, in accordance with the Company’s vacation policy; provided
that the Executive shall be entitled to twenty-five (25) days of paid vacation
per year after three (3) full calendar years of employment. Vacation may be
taken at such times as the Executive elects with due regard to the needs of the
Company.

 

2



--------------------------------------------------------------------------------

(c) BUSINESS EXPENSES. The Company will reimburse the Executive for all
reasonable business expenses incurred by the Executive in connection with the
discharge of his duties for the Company, subject to the Company’s expense
reimbursement policy in effect from time to time.

(d) INDEMNIFICATION. The Company shall indemnify the Executive to the maximum
extent that its officers, directors and employees are entitled to
indemnification pursuant to the Company’s Certificate of Incorporation and
Bylaws for any acts or omissions by reason of being a director, officer or
employee of the Company as of the Effective Date. At all times during the
Employment Term, the Company shall maintain in effect a director and officers
liability insurance policy with the Executive as a covered officer and director.

6. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. Upon the 30th day following the Executive’s receipt of notice of
the Company’s intention to terminate the Executive’s employment due to
Disability (as defined in this Section 6(a)); provided that, the Executive has
not returned to full-time performance of his duties within 30 days after receipt
of such notice. If the Company determines in good faith that the Executive’s
Disability has occurred during the term of this Agreement, it will give the
Executive written notice of its intention to terminate his employment. For
purposes of this Agreement, “Disability” shall mean the Executive’s inability to
substantially perform the essential duties of his job with or without reasonable
accommodation on a full-time basis for 180 calendar days during any consecutive
twelve-month period or for 90 consecutive days as a result of incapacity due to
mental or physical illness.

(b) DEATH. Automatically on the date of death of the Executive.

(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean (i) the Executive’s commission of an
act of fraud, embezzlement or theft against the Company or its subsidiaries;
(ii) the Executive’s conviction of, or a plea of no contest to, a felony;
(iii) willful nonperformance by the Executive (other than by reason of illness)
of his material duties as an employee of the Company, which, to the extent it is
curable by the Executive, is not cured within thirty (30) days after written
notice thereof is given to the Executive by the Company; (iv) the Executive’s
material breach of this Agreement or any other material agreement between the
Executive and the Company or any of its subsidiaries, including the
Confidentiality Agreement, which, to the extent it is curable by the Executive,
is not cured within thirty (30) days after written notice thereof is given to
the Executive by the Company; or (v) the Executive’s gross negligence, willful
misconduct or any other act of willful disregard for the Company’s or any of its
subsidiaries’ best interests, which, to the extent it is curable by the
Executive, is not cured within thirty (30) days after written notice thereof is
given to the Executive by the Company.

 

3



--------------------------------------------------------------------------------

(d) WITHOUT CAUSE. Upon written notice by the Company to the Executive no
earlier than eighteen (18) months after the Effective Date of an involuntary
termination without Cause and other than due to death or Disability.

(e) GOOD REASON. “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following
conditions during the Employment Term without the Executive’s express written
consent; provided that any resignation by the Executive due to any of the
following conditions shall only be deemed for Good Reason if: (i) the Executive
gives the Company written notice of the intent to terminate for Good Reason
within sixty (60) days following the first occurrence of the condition(s) that
the Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy, if remediable, such condition(s)
within thirty (30) days following receipt of the written notice (the “Cure
Period”) of such condition(s) from the Executive; and (iii) the Executive
actually resigns his employment within the first thirty (30) days after
expiration of the Cure Period:

(1) any material reduction by the Company of the Executive’s Base Salary or
Target Bonus as initially set forth herein or as the same may be increased from
time to time;

(2) any material diminution in the Executive’s duties, title, responsibilities
or authority;

(3) a requirement that the Executive report to a corporate officer or employee
other than the Company’s Chief Executive Officer, other than any such
requirement following a Significant Event (as defined in the Company’s 2013
Share Ownership and Option Plan);

(4) any material breach of this Agreement, including a breach of the Company’s
obligations under Section 4, 5, or 10(b); or

(5) a requirement that the Executive relocate to a principal place of employment
more than seventy-five (75) miles from Waltham, Massachusetts.

(f) WITHOUT GOOD REASON. The Executive shall provide two (2) weeks’ prior
written notice (the “Transition Period”) to the Company of the Executive’s
intended termination of employment without Good Reason (“Voluntary
Termination”). During the Transition Period, the Executive shall assist and
advise the Company in any transition of business, customers, prospects, projects
and strategic planning, and the Company shall pay the pro rata portion of the
Executive’s Base Salary and benefits through the end of the Transition Period.
The Company may, in its sole discretion, upon written notice to the Executive,
make such termination of employment effective earlier than the expiration of the
Transition Period (“Early Termination Right”), but it shall pay the pro rata
portion of the Executive’s Base Salary and benefits through the earlier of: the
end of the Transition Period, or the date that the Executive accepts employment
or a consulting engagement from a third party.

7. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination

 

4



--------------------------------------------------------------------------------

or severance payments or benefits for which the Executive may be eligible under
any of the plans, policies or programs of the Company or its affiliates as may
be in effect from time to time. Subject to satisfaction of each of the
conditions set forth in Section 8, the following amounts and benefits shall be
due to the Executive:

(a) DISABILITY. Upon employment termination due to Disability, the Company shall
pay or provide the Executive: (i) any unpaid Base Salary through the date of
termination and any accrued vacation; (ii) reimbursement for any unreimbursed
expenses owed to Executive; and (iii) all other payments and benefits to which
the Executive is entitled under the terms of any applicable compensation
arrangement or benefit, equity or other plan or program, including but not
limited to any applicable insurance benefits, payable on the next regularly
scheduled Company payroll date following the date of termination or earlier if
required by applicable law (collectively, “Accrued Amounts”). In addition, upon
the Executive’s termination due to Disability, the Company shall pay the amounts
described in Sections 7(d)(3) and 7(d)(4) to the Executive.

(b) DEATH. In the event the Employment Term ends on account of the Executive’s
death, the Executive’s estate (or to the extent a beneficiary has been
designated in accordance with a program, the beneficiary under such program)
shall be entitled to any Accrued Amounts, including but not limited to proceeds
from any Company sponsored life insurance programs. In addition, upon the
Executive’s death, the Company shall pay the amounts described in Sections
7(d)(3) and 7(d)(4) to the Executive’s estate.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s employment
should be terminated (i) by the Company for Cause, or (ii) by the Executive
without Good Reason, the Company shall pay to the Executive any Accrued Amounts
only, and shall not be obligated to make any additional payments to the
Executive.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated by the Company other than for Cause (and not due to
Disability or death) or by the Executive for Good Reason, other than in
circumstances described in Section 7(e), then the Company shall pay or provide
the Executive with the Accrued Amounts and subject to compliance with Section 9:

(1) continued payment of the Executive’s Base Salary as in effect immediately
preceding the last day of the Employment Term for a period of twelve (12) months
following the termination date (the “Salary Severance Period”) in accordance
with the Company’s ordinary payroll practices (for purposes of calculating the
Executive’s severance benefits, the Executive’s Base Salary shall be calculated
based on the rate in effect prior to any material reduction in Base Salary that
would give the Executive the right to resign for Good Reason (as provided in
Section 6(e)(1)));

(2) if the Executive timely elects continued coverage under COBRA for himself
and his covered dependents under the Company’s group health plans following such
termination, then the Company shall pay the COBRA premiums necessary to continue
the Executive’s and his covered dependents’ health insurance coverage in effect
on the termination date until the earliest of (i) twelve (12) months following
the termination date (the “COBRA

 

5



--------------------------------------------------------------------------------

Severance Period”); (ii) the date when the Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment; or (iii) the date the Executive ceases to be
eligible for COBRA continuation coverage for any reason, including plan
termination (such period from the termination date through the earlier of
(i)-(iii), the “COBRA Payment Period”). Notwithstanding the foregoing, if at any
time the Company determines that its payment of COBRA premiums on the
Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
paying COBRA premiums pursuant to this Section 7(d)(2), the Company shall pay
the Executive on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to the
Executive’s payment of COBRA premiums. Nothing in this Agreement shall deprive
the Executive of his rights under COBRA or ERISA for benefits under plans and
policies arising under his employment by the Company.

(3) in the event that the Executive’s employment is terminated after December 31
of any performance year, but prior to the Annual Bonus payment date for such
performance year, the Executive shall receive: (i) the amount of the Annual
Bonus as determined by the Board in good faith for the performance year
immediately prior to the year in which the Executive’s termination occurs if the
Company has not determined the amount of the Executive’s Annual Bonus as of the
date of the Executive’s termination; or (ii) the amount of the Annual Bonus as
already determined by the Board in good faith for the performance year
immediately prior to the year in which the Executive’s termination occurs if the
Company has already determined the amount of the Executive’s Annual Bonus as of
the date of the Executive’s termination, payable in either case as a lump sum at
the same time annual bonuses are paid to the Company’s executives generally, but
no later than March 15 of the calendar year immediately following the calendar
year in which the Annual Bonus is being measured;

(4) in the event that the Executive’s employment is terminated: (i) on or before
the date Annual Bonus performance goals are established for the performance year
in which the Executive’s termination occurs, the Executive shall receive a
pro-rata portion of the Executive’s Target Bonus for the performance year in
which the Executive’s termination occurs, with such pro-rata portion calculated
based upon the number of days that the Executive was employed during such
performance year divided by the total number of days in such performance year;
or (ii) after the date Annual Bonus performance goals are established for the
performance year in which the Executive’s termination occurs (but on or before
December 31 of such performance year), the Executive shall receive a pro-rata
portion of the Executive’s Target Bonus for the performance year in which the
Executive’s termination occurs, with such pro-rata portion calculated based upon
the Executive’s achievement of performance goals as determined by the Board in
good faith, payable in either case as a lump sum payment on the Company’s first
ordinary payroll date occurring on or after the General Release effective date
(namely, the date it can no longer be revoked) or as soon thereafter as is
reasonable practicable thereafter; and

(5) twenty-five percent (25%) of the shares subject to all stock options,
restricted stock units and other equity awards then held by the Executive shall
vest and become exercisable or payable, as applicable. In addition, the time
period that the Executive may have to exercise any stock options shall be
extended for a period equal to the shorter of (i) nine (9) months or (ii) the
remaining term of the award.

 

6



--------------------------------------------------------------------------------

(e) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON FOLLOWING A SIGNIFICANT EVENT.
If the Executive’s employment by the Company is terminated by the Company other
than for Cause (and not due to Disability or death), or by the Executive for
Good Reason, in either case on or within twenty-four (24) months immediately
following a Significant Event, then the Company shall pay or provide the
Executive with the Accrued Amounts and all of the benefits described in
Section 7(d) above, subject to compliance with Section 9; provided that: (i) the
Salary Severance Period defined in Section 7(d)(1) shall be increased to a total
of eighteen (18) months following the termination date; (ii) the COBRA Severance
Period defined in Section 7(d)(2) shall be increased to a total of eighteen
(18) months following the termination date; (iii) in lieu of the pro-rata bonus
described in Section 7(d)(4), the Company shall pay the Executive the full
Target Bonus for the performance year in which the Executive’s termination
occurs, payable as a lump sum payment on the Company’s first ordinary payroll
date occurring on or after the General Release effective date (namely, the date
it can no longer be revoked); and (iv) in lieu of the vesting acceleration
described in Section 7(d)(5), all of the outstanding unvested shares subject to
stock options, restricted stock units and other equity awards then held by the
Executive shall become fully vested and become exercisable or payable, as
applicable, and the time period that the Executive may have to exercise any
stock options shall be extended for a period equal to the shorter of (i) twelve
(12) months or (ii) the remaining term of the award.

8. CONDITIONS. Any payments or benefits made or provided pursuant to Section 7
(other than Accrued Amounts) are subject to the Executive’s (or, in the event of
the Executive’s death, the beneficiary’s or estate’s, or in the event of the
Executive’s Disability, the guardian’s):

(a) compliance with the provisions of Section 9 hereof;

(b) delivery to the Company of the executed Agreement and General Release (the
“General Release”), which shall be in the form attached hereto as Appendix A
(with such changes therein or additions thereto as needed under then applicable
law to give effect to its intent and purpose) within 21 days following the date
of termination of employment, and permitting the General Release to become
effective in accordance with its terms; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans,
by no later than 90 days following termination of employment.

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid or commence being paid to the Executive on the
Company’s first ordinary payroll date occurring on or after the expiration of
such revocation period without the occurrence of a revocation by the Executive
(or such later date as may be required under Section 16 or the final sentence of
this

 

7



--------------------------------------------------------------------------------

Section 8). Nevertheless (and regardless of whether the General Release has been
executed by the Executive), upon any termination of Executive’s employment,
Executive shall be entitled to receive any Accrued Amounts, payable after the
date of termination in accordance with the Company’s applicable plan, program,
policy or payroll procedures. Notwithstanding anything to the contrary in this
Agreement, if any severance pay or benefits are deferred compensation under
Section 409A (as defined below), and the period during which the Executive may
sign the General Release begins in one calendar year and ends in another, then
the severance pay or benefit shall not be paid or the first payment shall not
occur until the later calendar year.

9. CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS. As a condition of
employment, the Executive agrees to execute and abide by the Company’s current
form of Confidentiality and Non-Competition Agreement (“Confidentiality
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement. The Confidentiality Agreement contains provisions that
are intended by the parties to survive and do survive termination of this
Agreement.

10. ASSIGNMENT.

(a) The Executive may not assign or delegate any rights or obligations hereunder
without first obtaining the written consent of the Company.

(b) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors, assigns and legal representatives. The Company will require
any acquiror or successor of the Company in any merger, consolidation, sale, or
acquisition of the Company, or a similar transaction to assume the Company’s
obligations under this Agreement, and any failure to do so shall constitute a
material breach of this Agreement.

11. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows: If to the Executive:
at the address (or to the facsimile number) shown on the records of the Company.

If to the Company:

Eloxx Pharmaceuticals, Inc.

950 Winter Street

Waltham, MA 02451

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

12. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement

 

8



--------------------------------------------------------------------------------

and any other agreement (including but not limited to any option, stock,
long-term incentive or other equity award agreement), plan, program, policy or
practice (collectively, “Other Provision”) of the Company the terms of this
Agreement shall control over such Other Provision.

13. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instruments. One or more counterparts of this Agreement may be
delivered by facsimile, with the intention that delivery by such means shall
have the same effect as delivery of an original counterpart thereof.

15. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director of the Company as may
be designated or authorized by the Board. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement together with all
exhibits hereto and the Confidentiality Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts without regard to its conflicts of law
principles.

16. SECTION 409A.

(a) Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to
Section 409A of Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”). Severance benefits
payable upon a termination of employment shall not commence until Executive has
a “separation from service” for purposes of Section 409A. Each installment of
severance benefits is a separate “payment” for purposes of Treas. Reg.
Section 1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy
the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if such exemptions are not available and Executive is, upon separation from
service, a “specified employee” for purposes of Section 409A, then, solely to
the extent necessary to avoid adverse personal tax consequences under
Section 409A, the timing of the severance benefits shall be delayed until the
earlier of (i) six (6) months and one day after Executive’s separation from
service, or (ii) Executive’s death. Any payment or benefit otherwise payable or
to be provided in the six (6) month period following separation from service
that is not so paid or provided by reason of this Section 16 shall be
accumulated and paid or provided in a single lump sum, as soon as practicable
(and in all events within 15 days) after the date that is six (6) months after
Executive’s separation from service (or, if earlier, as soon as practicable, and
in all events within 15 days, after the date of Executive’s death)

 

9



--------------------------------------------------------------------------------

(b) It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code on payments made pursuant to this
Agreement.

17. MITIGATION OF DAMAGES. In no event shall the Executive be obliged to seek
other employment or take any other action by way of mitigation of the severance
benefits payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any severance benefit hereunder be reduced by any
compensation earned by the Executive as a result of employment by another
employer, except as set forth in this Agreement.

18. REPRESENTATIONS. The Executive represents and warrants to the Company that
the Executive has the legal right to enter into this Agreement and to perform
all of the obligations on the Executive’s part to be performed hereunder in
accordance with its terms and that the Executive is not a party to any agreement
or understanding, written or oral, which could prevent the Executive from
entering into this Agreement or performing all of the Executive’s obligations
hereunder. The Executive further represents and warrants that he has been
advised to consult with an attorney and that he has been represented by the
attorney of his choosing during the negotiation of this Agreement (or chosen not
to be so represented), that he has consulted with his attorney before executing
this Agreement (or chosen not to consult an attorney), that he has carefully
read and fully understand all of the provisions of this Agreement and that he is
voluntarily entering into this Agreement.

19. NON-DISPARAGEMENT. Both during and after the Employment Term, the Executive
and the Company (through its officers and directors) agree not to disparage the
other party, and the other party’s officers, directors, employees, shareholders,
affiliates and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both the
Executive and the Company may respond accurately and fully to any question,
inquiry or request for information when required by legal process and provided
further that nothing in this Section 19 shall preclude any party from making
truthful statements that are reasonably necessary or to enforce or defend the
party’s rights under this Agreement.

20. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

21. SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and the Executive which by their express terms or clear intent survive
termination of the Executive’s employment with the Company, including, without
limitation, the provisions of Sections 6 through 23, inclusive, of this
Agreement, will survive termination of the Executive’s employment with the
Company, and will remain in full force and effect according to their terms.

 

10



--------------------------------------------------------------------------------

22. AGREEMENT OF THE PARTIES. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent.
Neither the Executive nor the Company shall be entitled to any presumption in
connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.

23. DISPUTE RESOLUTION. In the event of any controversy, dispute or claim
between the parties under, arising out of or related to this Agreement
(including but not limited to, claims relating to breach, termination of this
Agreement, or the performance of a party under this Agreement) whether based on
contract, tort, statute or other legal theory (collectively referred to
hereinafter as “Disputes”), the parties shall follow the dispute resolution
procedures set forth below. Any Dispute shall be finally settled by arbitration
in accordance with the Employment Arbitration Rules & Procedures of JAMS
(“JAMS”) then in force, and that the arbitration hearings shall be held in
Boston, Massachusetts. The parties agree to (i) appoint an arbitrator who is
knowledgeable in employment and human resource matters and, to the extent
possible, the industry in which the Company operates, and instruct the
arbitrator to follow substantive rules of law; (ii) require the testimony to be
transcribed; and (iii) require the award to be accompanied by findings of fact
and a statement of reasons for the decision. The arbitrator shall have the
authority to permit discovery, to the extent deemed appropriate by the
arbitrator, upon request of a party, but such discovery process shall continue
for no more than thirty (30) days. The arbitrator shall have no power or
authority to add to or detract from the written agreement of the parties. If the
parties cannot agree upon an arbitrator within ten (10) days after demand by
either of them, either or both parties may request JAMS name a panel of five
(5) arbitrators. The Company shall strike the names of two (2) off this list;
then, the Executive shall strike two (2) of the remaining names; and the
remaining name shall be the arbitrator. The Company and the Executive shall each
pay for their own attorneys’ fees and expenses and their pro rata share of the
JAMS fees and expenses. Any award shall be final, binding and conclusive upon
the parties and a judgment rendered thereon may be entered in any court having
jurisdiction thereof. This Section shall not limit the right of any party to sue
for injunctive relief for a breach of the obligations of this Agreement.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 

ELOXX PHARMACEUTICALS, INC. By:  

/s/ Robert Ward

  Robert Ward   Its: Chief Executive Officer and Director EXECUTIVE

/s/ Gregory Weaver

Gregory Weaver

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

APPENDIX A

FORM OF RELEASE

AGREEMENT AND GENERAL RELEASE

Eloxx Pharmaceuticals, Inc. (the “Company”) and Gregory Weaver (“Executive”)
agree:

1. Last Day of Employment. Executive’s last day of employment with Employer was
[INSERT DATE] (the “Termination Date”). In addition, effective as of the
Termination Date, Executive ceased to serve as Chief Financial Officer of the
Company and its affiliates and ceased to be eligible for any benefits or
compensation from the Company and its affiliates other than as specifically
provided in Section 7 of the Executive Employment Agreement between the Company
and Executive dated as of March 12, 2018 (the “Employment Agreement”). Executive
further acknowledges and agrees that from and after the date Executive executes
this Agreement and General Release, Executive will not represent (and since the
Termination Date the Executive has not represented) the Executive as being a
director, employee, officer, trustee, agent or representative of the Company or
its affiliates for any purpose. In addition, effective as of Termination Date,
Executive resigns from all offices, directorships, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, the Company and
its affiliates or any benefit plans of the Company and its affiliates. These
resignations will become irrevocable as set forth in Section 3 below.

2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 8 of the Employment
Agreement.

3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted in writing to the Company and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to the Chairman of the Board, Eloxx Pharmaceuticals Ltd., 950 Winter Street,
Waltham, MA 02451, or his designee. This Agreement and General Release shall
become effective and irrevocable on the eighth (8th) day after Executive
executes it, unless earlier revoked by Executive in accordance with this
Section 3 (the “Effective Date”).

4. General Release of Claims. (A) Executive and the Executive’s heirs,
executors, administrators, successors and assigns (collectively referred to
throughout this Agreement as “Employee”) knowingly and voluntarily release and
forever discharge the Company and its affiliates, subsidiaries, divisions,
benefit plans, successors and assigns in such capacity, and the current, future
and former employees, officers, directors, trustees and agents thereof
(collectively referred to as “Employer”) from any and all actions, causes of
action, contributions, indemnities, duties, debts, sums of money, suits,
controversies, restitutions, understandings, agreements, promises, claims
regarding stock, stock options or other forms of equity compensation,
commitments, damages, fees and liabilities, responsibilities and any and all
claims, demands, executions and liabilities of whatsoever kind, nature or
description, oral or written, known or unknown, matured or unmatured, suspected
or unsuspected at the present time, in law or in

 

1



--------------------------------------------------------------------------------

equity, whether known and unknown, against Employer, which the Employee has, has
ever had or may have as of the date of Executive’s execution of this Agreement
and General Release, including, but not limited to, any alleged violation of:

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Civil Rights Act of 1991;

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

  •   The Employee Retirement Income Security Act of 1974, as amended;

 

  •   The Immigration Reform and Control Act, as amended;

 

  •   The Americans with Disabilities Act of 1990, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Older Workers Benefit Protection Act of 1990;

 

  •   The Worker Adjustment and Retraining Notification Act, as amended;

 

  •   The Occupational Safety and Health Act, as amended;

 

  •   The Family and Medical Leave Act of 1993;

 

  •   The Massachusetts Wage Act;

 

  •   Massachusetts anti-discrimination laws, M.G.L Chapter 151B-         Any
wage payment and collection, equal pay and other similar laws, acts and statutes
of the Commonwealth of Massachusetts or the United States;

 

  •   Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

 

  •   Any public policy, contract, tort, or common law; or

 

  •   Any allegation for costs, fees, or other expenses including attorneys’
fees incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights or
claims for accrued vested benefits under any employee benefit plan, policy or
arrangement maintained by Employer or under COBRA; (ii) Employee’s rights under
the provisions of the Employment Agreement which are intended to survive
termination of employment; (iii) Employee’s rights as a stockholder; or (iv) any
rights of the Executive to indemnification as a Director or Officer of the
Company.

 

2



--------------------------------------------------------------------------------

5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law
(with the understanding that that this Agreement and General Release bars the
Executive from recovering monetary relief from Employer in connection with any
charges or complaints which are not waived hereunder).

Furthermore, nothing in this Agreement or General Release and Waiver of Claims
prohibits Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures and Executive is not required to notify the Company that Executive
has made such reports or disclosures.

6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum. Employee further affirms that the Executive has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided in
Section 7 of the Employment Agreement. Employee also affirms Executive has no
known workplace injuries.

7. Cooperation; Return of Property. Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during Executive’s
employment in which Executive was involved or of which Executive has knowledge.
Employer will reimburse the Employee for any reasonable out-of-pocket travel,
delivery or similar expenses incurred in providing such service to Employer.
Employee represents that Employee has returned to Employer all property
belonging to Employer, including but not limited to any leased vehicle, laptop,
cell phone, keys, access cards, phone cards and credit cards, provided that
Executive may retain, and Employer shall cooperate in transferring, Executive’s
cell phone number and Executive’s personal rolodex and other address books.

8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws provisions. In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

 

3



--------------------------------------------------------------------------------

9. No Admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be deemed or construed at any time for any purpose as an
admission by Employer of any liability or unlawful conduct of any kind.

10. Non-Disparagement. Employee and Employer (through its officers and
directors) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both Employee and Employer may respond accurately and
fully to any question, inquiry or request for information when required by legal
process and provided further that nothing in this Section 10 shall preclude
Employer or Employee from making truthful statements that are reasonably
necessary or to enforce or defend the party’s rights under this Agreement and
General Release.

11. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.

12. Entire Agreement. This Agreement and General Release and the Confidentiality
Agreement (as defined in the Employment Agreement) sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Agreement which are intended to survive termination of the Employment Agreement,
including but not limited to those contained in Section 10 thereof, shall
survive and continue in full force and effect. Employee acknowledges Executive
has not relied on any representations, promises, or agreements of any kind made
to Executive in connection with Executive’s decision to accept this Agreement
and General Release.

13. ADEA. Employee understands and acknowledges that Employee is waiving and
releasing any rights Executive may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee understands and agrees that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the date
Executive signs this Agreement and General Release. Employee understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled. Employee
further understands and acknowledges that Employee has been advised by this
writing that nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law.

[signature page follows]

 

4



--------------------------------------------------------------------------------

EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. IN THE EVENT EMPLOYEE SIGNS
THIS AGREEMENT AND GENERAL RELEASE AND RETURNS IT TO THE COMPANY IN LESS THAN
THE TWENTY-ONE (21) DAY PERIOD IDENTIFIED ABOVE, EMPLOYEE HEREBY ACKNOWLEDGES
THAT EMPLOYEE HAS FREELY AND VOLUNTARILY CHOSEN TO WAIVE THE TIME PERIOD
ALLOTTED FOR CONSIDERING THIS AGREEMENT AND GENERAL RELEASE.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

ELOXX PHARMACEUTICALS, INC. By:  

 

  Name: Robert E. Ward   Its: Chairman, CEO   Date: EXECUTIVE

 

Gregory Weaver Date: